Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the application filed on 5/16/2019.
Claims1-20 are pending.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 12-13 are objected to because improper dependency.
Claims 12-13 recite “The system of claim 1”, however, claim 1 is method claim, not system claim.

Reason for Allowance
	Claims 1-11 and 14-20 are allowed
Claims 12-13 would be allowable if the improper dependency is corrected.
The following is an examiner' s statement of reasons for allowance:
	Claims 1-11 and 14-20 are allowed  and claims 12-13 would be allowable because the prior art does not teach or suggest a method/system having combinations of elements in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claims 8 and 14:
 determining a set of learned weights for a neural network by modeling an estimated cost of operating the equipment over a plurality of simulated scenarios, each simulated scenario comprising simulated measurements relating to the space, the neural network configured to generate simulated control dispatches for the equipment based on the simulated measurements; 
configuring the neural network for online control by applying the set of learned weights; 
applying actual measurements relating to the space to the neural network to generate a control dispatch for the equipment; and 
controlling the equipment in accordance with the control dispatch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/            Primary Examiner, Art Unit 2851